Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claim 1 if “a solenoid valve” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “plurality of the solenoid valves” (broad limitation). 
3.	It is unclear in claims 7 and 8 if “solenoid valve” (narrow limitation) is a requirement of claims 7 and 8 since the claims also includes “plurality of aligned solenoid valves” (broad limitation).
The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)). A broad range or limitation together with a narrow range or Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).   
4.	In claim 1 line 5, the limitation “the solenoid valves” lacks antecedent basis.
5.	In claim 7 line 4, the limitation “the solenoid valve” lacks antecedent basis.
6.	In claim1 and claim 7, the limitation: “if a temperature of a solenoid valve on a downstream side....” is unclear because it is a conditional statement that might not happen. Claims 2, 3 also includes the limitation “if a temperature...”.
7.	It is unclear why claim 1 is directed to a fuel cell instead of a fuel cell system since it is a fuel cell system that comprises a fuel cell, a control unit, solenoid valve,...
8.	In claim 8, the following limitation is unclear: “A non-transitory computer readable recording medium recording a computer program...”. It is unclear if claim 8 is directed to a recording or recording medium.
9.	In claim 8, the following limitation is unclear: “a fuel cell comprising: a power generation unit configured to generate electricity by reacting hydrogen and oxygen; a system that comprises a solenoid valve, control unit...
10.	It is unclear in claim 8, the following limitation: “causing a computer configured to control...”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-transitory computer readable recording medium (a memory device) comprising computer program without significantly more. Claim 8 recites a non-transitory computer readable recording medium. This judicial exception is not integrated into a practical application because the computer program is not claimed as being within a fuel cell apparatus comprising a control unit. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is just a memory device comprising computer code.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



12.	Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US20080220303).
13.	Regarding claims 1-5, 7 and 8, Yoshida teaches a fuel cell (see Fig. below) comprising a power generation unit configured to generate electricity by reacting hydrogen and oxygen, a solenoid valve for discharging gas or water emitted from the power generation unit to an outside, and a control unit configured to control energization of the solenoid valve, wherein a plurality of the solenoid valves are aligned along a discharging direction in which the gas or the water is discharged, a plurality of temperature detection units configured to detect temperatures of the solenoid valves respectively, and if a temperature of a solenoid valve on a downstream side in the discharging direction is equal to or lower than a first predetermined value, the control unit energizes the solenoid valve and closes at least one of other solenoid valves aligned with the solenoid valve that is energized (see Fig. below).


    PNG
    media_image1.png
    618
    863
    media_image1.png
    Greyscale

14.	Under the principles of inherency, Yoshida’s device, in its normal and usual operation, would necessarily perform the method claimed in claims 1-5, 7 and 8, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US20080220303) as applied to claim 1 in view of Katashiba et al. (US 5653106).
16.	Regarding claim 6, the complete discussion of Yoshida as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 6.
17.	Katashiba teaches a fuel cell (col. 17 ln 58-66) teaches a solenoid valve 6 is embedded in the heat insulating layer 34 for the benefit of avoiding the water freezing at its position (col. 6 ln 48-50).  
18.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshida with Katashiba’s teachings of a solenoid valve embedded in the heat insulating layer for the benefit of avoiding water freezing at its position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722